internal_revenue_service number release date index number ------------------------- ------------- -------------------------- -------------------- ------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-147303-10 date january legend oldco ------------------------------------------------------------------------------ ---------------------------------------------------------------------------------- --------------------------- newco ------------------------------------------------------------------------------ ---------------------------------------------------------------------------------- ----------------------------- state date1 date2 ---------- ------------------- ---------------------- businessa --------------------------------------------------------------- ---------------------------------------------- dear ------------ this letter responds to a letter dated date and subsequent correspondence on behalf of oldco by its authorized representative requesting rulings as to the federal_income_tax consequences of a proposed transaction plr-147303-10 facts oldco was incorporated in state on date1 oldco has one class of common_stock all of which is held by one shareholder shareholder who is a united_states citizen oldco made an election to be an s_corporation effective date2 and has had an s election in effect at all times thereafter which the taxpayer believes is valid oldco is engaged in businessa shareholder would like to simplify oldco’s business activities oldco has had preliminary discussions with a potential purchaser of some of its operations the target assets for business purposes that the taxpayer represents to be valid oldco proposes to enter into a transaction that will allow it to transfer the assets it wishes to retain the retained assets to a new corporation owned by shareholder and have its oldco stock sold to the purchaser more specifically the transaction the proposed transaction would be structured as follows shareholder as the sole shareholder of oldco will create a new wholly owned corporation newco under the laws of state shareholder will transfer all the stock of oldco to newco in exchange for all of the stock of newco the contribution thus oldco will be a wholly owned subsidiary of newco and newco will be wholly owned by shareholder newco will make a qsub election for oldco oldco will distribute to newco the retained assets newco intends to sell the stock of oldco following the proposed transaction effectively conveying all of the target assets the sale the target assets and retained assets will not be identified until oldco enters into a contract for the sale the taxpayer does not intend to file a federal tax_return for newco for any period preceding the proposed transaction representations oldco makes the following representations in connection with the proposed transaction a newco will elect to treat oldco as a qsub upon shareholder’s contribution of all of its oldco stock to newco and the election will be made in a manner such that it is effective as of the date of the contribution see sec_1_1361-3 plr-147303-10 b immediately before the proposed transaction newco will be engaged in no activity and will hold no assets other than a minimal amount of assets to pay newco's incidental_expenses and to maintain newco's status as a corporation in accordance with state law c immediately following the proposed transaction newco together with its qsub oldco will hold all the assets held by oldco immediately before the proposed transaction except as further described in this representation c the only change in assets occurring from the proposed transaction will be as a result of oldco or newco incurring filing accounting legal fees and or other expenses incident to the transaction including the cost of obtaining governmental approvals for the transaction the total of all these transaction costs will be less than one percent of the fair_market_value of the net assets of oldco immediately before the transaction d all liabilities to which the oldco assets are subject at the time of the transaction and all liabilities of oldco that are properly treated as being assumed by newco in the transaction see sec_357 are liabilities that were incurred in the ordinary course of business and are associated with the assets held by oldco at the time of the transaction e at the time of the transaction neither oldco nor newco will have outstanding any debt or convertible securities warrants or options or any other type of right or instrument where such right or instrument constitutes an equity_interest in oldco or newco or where pursuant to such right or instrument any person could acquire an equity_interest in oldco or newco f there is no plan or intention for either oldco or newco to issue any stock in conjunction with or subsequent to the transaction except for the stock in newco being issued to shareholder upon the formation of newco and in exchange for oldco stock g shareholder will receive solely newco common_stock in the proposed transaction h the newco shares received by shareholder will be identical in all respects to the oldco stock for which they are exchanged i shareholder will pay his own and the corporations will pay their own expenses_incurred in connection with the transaction j oldco is an s_corporation within the meaning of sec_1361 k there is no plan or intention to revoke or terminate the s_corporation_election of newco or oldco other than oldco’s change to a qsub in the proposed transaction l there is no plan or intention of newco to terminate the qsub election for oldco other than the termination of the qsub election upon a sale of the oldco stock it is the intent of oldco newco and shareholder that following the proposed transaction ie the transfer plr-147303-10 of oldco's stock to newco and before the sale ie transfer of oldco stock to the purchaser oldco will at no time be treated as a separate corporation but rather it is intended that at all times while newco owns the oldco stock newco and oldco will be treated as a single entity for federal_income_tax purposes m oldco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the qsub election for oldco is a reorganization within the meaning of sec_368 with newco as the surviving corporation oldco and newco will each be a_party_to_a_reorganization within the meaning of sec_368 newco will be eligible to be treated as an s_corporation within the meaning of sec_1361 the proposed transaction will not result in a termination of oldco's s election within the meaning of sec_1362 rather oldco's s election will remain in effect for newco rev_rul c b as soon as newco acquires all the stock of oldco in the contribution oldco will be eligible to be a qsub upon the filing of a timely qsub election with respect to oldco then solely for federal_income_tax purposes and not state corporate or liability purposes newco and oldco will be treated as a single entity that is an s_corporation see sec_1361 providing that a corporation that is a qsub is not treated as a separate corporation but rather all the assets liabilities and items of income deduction and credit of a qsub will be treated as those of the s_corporation no gain_or_loss will be recognized by oldco upon the transfer of assets to newco in exchange for newco stock sec_361 and sec_357 no gain_or_loss will be recognized by newco on the receipt of oldco assets in exchange for newco stock sec_1032 the basis of each asset received by newco will be the same as the basis of such asset in the hands of oldco immediately before the proposed transaction sec_362 the holding_period for each of the assets received by newco will include the period during which such asset was held by oldco sec_1223 plr-147303-10 no gain_or_loss will be recognized by oldco upon the distribution to shareholder of the newco stock sec_361 no gain_or_loss will be recognized by shareholder upon receipt of newco stock in exchange for his oldco stock sec_354 shareholder's basis in the newco stock received will be equal to his basis in the oldco stock surrendered in exchange therefor sec_358 shareholder's holding_period for the newco stock received will include the period during which shareholder held the oldco stock exchanged therefor provided that the oldco stock is held as a capital_asset in the hands of shareholder on the date of the exchange sec_1223 the proposed transaction will not result in a closing of the tax_year sec_381 and sec_1_381_b_-1 newco will succeed to and take into account as of the effective date of oldco’s election to be a qsub all the items of oldco described in sec_381 newco will succeed to oldco's accumulated_adjustments_account as defined in sec_1368 sec_1_1368-2 the distribution of the retained assets by oldco to newco will not cause oldco newco or shareholder to recognize any gain_or_loss see sec_1361 providing that a corporation that is a qsub is not treated as a separate corporation but rather all the assets liabilities and items of income deduction and credit of a qsub will be treated as those of the s_corporation the sale will not affect the treatment of the proposed transaction as an f reorganization rev_rul c b the sale which will take the form of a sale of the oldco stock will be treated as a sale of the target assets by newco for federal_income_tax purposes sec_1_1361-5 ex caveats no opinion is expressed or implied about the tax treatment of any other aspect of any transaction or item discussed or referenced in this letter or about the tax treatment of any condition existing at the time of or effects resulting from any transaction or item that is not specifically covered by the above rulings plr-147303-10 procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be cited or used as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively if the taxpayer files its returns electronically this requirement may be satisfied by attaching a statement to the return that provides the date and control number of this letter_ruling plr-147303-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ________________________ lawrence m axelrod special counsel to the associate chief_counsel corporate
